Judge VAUGHN
concurring.
I concur in the disposition of this case as it relates to the merits of the issues addressed.
I have different thoughts, however, on whether defendant had the right to appeal. The motion to withdraw the guilty pleas was not made until the day after judgment was entered and commitment issued. Under former G.S. 15-180.2, there was no right of appeal from a plea of guilty. No such right is granted under the present provisions of G.S. 7A-27. G.S. 15A-1444(e) presently provides:
“Except as provided in G.S. 15A-979, and except when a motion to withdraw a plea of guilty or no contest has been denied, the defendant is not entitled to appellate review as a matter of right when he has entered a plea of guilty or no contest to a criminal charge in the superior court, but he may petition the appellate division for review by writ of cer-tiorari.”
The Official Commentary to the foregoing recites:
“Subsection (e) carries forward the provisions of G.S. 15-180.2, a 1973 statute, which provide (d) only discretionary review when a defendant has plead guilty or entered a plea of no contest. The exception relates to review of determinations on motions to suppress vital evidence.”
In my view, the exception allowing an appeal “when a motion to withdraw a plea of guilty or no contest has been denied” should be limited to those cases where the motion to withdraw *394the plea has been made prior to judgment as, for example, might be provided for under G.S. 15A-1024. If this notion is not correct, there is no longer any practical limitation on appeals after pleas of guilty because any defendant who is dissatisfied with the judgment entered pursuant to his plea can simply move to withdraw the plea and appeal if it is denied. I conclude that defendant should have petitioned for review by writ of certiorari or, perhaps, moved for appropriate relief under the provisions of Article 89 of Chapter 15A of the General Statutes.